Citation Nr: 1415617	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  12-01 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served in the Army National Guard, with active duty for training from June 1998 to November 1998 and active duty from December 2003 to March 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran submitted additional evidence without a waiver of RO initial consideration (because the claim was going to be remanded to obtain additional medical evidence). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's record includes a DD Form 215 (correction to DD Form 214) which shows she was awarded a Combat Action Badge.    

The Veteran filed a claim seeking service connection for PTSD, and this matter has been thus developed/adjudicated by the RO, i.e., limited to such diagnosis.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that (with certain exceptions, none here applicable) the scope of a claim of service connection for a psychiatric disability encompasses all psychiatric diagnoses shown by the record, and is not limited by the characterization of the disability in the Veteran's claim.

The record reflects diagnoses of psychiatric disabilities other than PTSD (e.g., depressive disorder).  Hence, this matter must be remanded for RO initial consideration of the expanded issue of service connection for a psychiatric disability, however diagnosed.  Furthermore, the July 2010 VA psychiatric evaluation (with September 2010 addendum) the Veteran was provided is inadequate for rating purposes because the finding then that the Veteran did not have a psychiatric disability has been placed in question by subsequent events.  Specifically, the Veteran has since received mental health treatment and a diagnosis of a depressive disorder (at the videoconference hearing, the Veteran submitted an August 2012 statement from K. I. Crawford, LPC (a licensed professional counselor) showing a diagnosis of depressive disorder, not elsewhere classified).  Consequently, an examination/opinion that encompasses the expanded record is necessary. 

In addition, pertinent evidence appears to be outstanding.  During the  January 2013 videoconference hearing, the Veteran testified that she had received private mental health treatment for the past year, and an August 2012 statement from K. I. Crawford, LPC, notes that the Veteran was seen for 10 visits.  The record does not include reports of such treatment.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of mental health treatment she has received and to provide authorizations for VA to secure records of any such private treatment.  The RO should secure copies of complete clinical records of all evaluations and treatment she received from the providers identified sources (to specifically include K. I. Crawford).  The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is her responsibility to ensure that private records are received).

2.  Thereafter, the RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of her psychiatric disability.  Based on review of the record and the examination of the Veteran, the examiner should:

a)  Identify by psychiatric diagnosis, each psychiatric disability entity found.  Specifically, does the Veteran have a diagnosis of PTSD related to her service in Southwest Asia in accordance with DSM-IV.  If not, please identify the criteria for such diagnosis found lacking.

b)  Identify the likely etiology for each psychiatric diagnosis other than PTSD diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service/events therein.

The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.

3.  The RO should then review the record and re-adjudicate the claim, to encompass all psychiatric diagnoses.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board,.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

